DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19 and 21-24 are  objected to because of the following informalities:  
Claim 19 depends on a subsequent claim number 21 which seems a typo that should have been dependent on claim 18.  
Claims 21-24 depends on claim 18, but claims 21-23 recite a preamble relating to “The laser welding system” which is not the recited preamble of claim 18 that recites “A non-transitory computer readable storage medium…” This seems a typo wherein claims 21-23 should have been depend on claim 20.
	For purposes of examining, it is noted that claim 19 is treated as being dependent on claim 18, and claims 21-24 as to dependent on claim 20. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabilondo et al (US 2015/0211083). 
Gabilondo shows the method claimed including a laser processing operation performed by a laser processing system including a laser energy source (1) and a scanning laser processing head (3) wherein the method including an input (101) that receives laser processing parameters (para 0091) associated with the laser energy source and a laser movement by the scanning laser processing head, determining laser energy distribution (para 0034) at a plurality of locations within the laser movement based at least in part on the received laser processing parameters, and displaying a visual representation (Figure 9; para 0253-0264) of the laser pattern including a laser energy distribution (para 0031-0032) which can be used to carry out trial and error simulations (0126) as to troubleshoot or to predict the laser processing operation.  
With respect to claims 2, 4 and 17, Gabilondo further shows performing a laser processing operation on a workpiece (1000) using the laser processing parameters which are used to display the visual representation of the laser energy distribution (para 0250) wherein the laser processing operation is performed after using or simulating the parameters on the workpiece to troubleshoot or carry out trials and errors (para 0036). 
With respect to claim 3, Gabilondo discloses for operating the laser processing (para 0091 and 0126) that can be performed in real-life operation or before using the laser processing parameters to display the visual representation of the laser energy distribution implemented in a computerized simulation system.
	With respect to claims 6-10, Gabilondo further shows the laser movement parameters are selected from a laser movement pattern including a defined line pattern (Figures 6A-6C), a laser movement orientation/direction (para 0034), a laser movement/scanning frequency (para 0062-0063), a laser movement amplitude (shown by the Z-direction).
	With respect to claim 11, Gabilondo further shows the laser processing parameters including a laser beam/intensity profile/spot/diameter (para 0078), a laser velocity (para 0178), and a laser power (para 0031 and 0033). 
	With respect to claim 12, Gabilondo further shows the laser energy distributions including calculating or based on a laser exposure time, which is shown by the laser scanning speed that is controlled to be increased/decreased and thereby controlling the exposure time, i.e., the laser exposure time is proportionally related to the laser scanning speed, wherein such scanning speed also determines or calculates an energy density (also, see para 0066, 0073). 
	With respect to claim 15, Gabilondo further shows the laser energy distributions that are displayed for each of the laser movement patterns (which is shown by each segments (a-h) of the patterns as illustrated in Figure 9 or  shown by each different patterns as illustrated in Figures 16A, 17A, or 18A).
	With respect to claims 18 and 19, Gabilondo further shows a computer system including a memory as a storage medium that runs or executes program instruction to perform the claimed laser operating wherein the laser processing parameters are received via the input (101) that communicates with a laser processing system to receive the laser processing parameters and the laser movement parameters. Also, see para [0156]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gabilondo et al (US 2015/0211083) in view of Grapov et al (US 2016/0368089).
Gabilondo shows the method claimed except for the laser movement that is within a field of view of less than 30 x 30 mm. 
Grapov shows a laser processing operation wherein a laser movement is made in a field of view of less than 30 x 30 mm that allows for faster laser speeds. Also, see para [0039]. 
In view of Grapov, it would have been obvious to one of ordinary skill in the art to adapt Gabilondo with the laser movement that is made in a field of view within the recited range or any other suitable range to effectively and predictably perform the laser operations as desired by the user  
Claims 13 and 14, and claims 18 and 19 also alternatively, are rejected under 35 U.S.C. 103 as being unpatentable over Gabilondo et al (US 2015/0211083) in view of Madigan et al (US 2019/0255614).
Gabilondo shows the method claimed including the visual representation of the energy density for the plurality of locations but does not show the energy density in colors associated with the laser energy distributions.
Madigan shows it is known that a laser energy amount received can be represented in a gray scale color wherein darker shades of gray correspond to greater amounts of energy. Also, see para [0071].
In view of Madigan, it would have been obvious to one of ordinary skill in the art to adapt Gabilondo with the visual representation screen that further displays the laser energy distribution or the energy in colors that are representative of the amount of the laser energy received including the laser energy density/distribution amount which would conveniently allow the user to visualize and determine the laser processing operations and to further control the laser parameters to achieve the desired laser processing operations based on the visual representation. 
With respect claims 18 and 19, Madigan shows it is known to provide a laser processing that is executed by computer software or hardware including a readable storage medium (para 0087). 
Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Grapov et al (US 2016/0368089) in view of Gabilondo et al (US 2015/0211083).
Grapov shows the laser welding system claimed including a fiber laser (112), a welding head having a collimator (122), at least one movable mirror (132/134), a focus lens (142), and a control system (160) for controlling the fiber laser and the mirror. But, Grapov does not show a laser energy distribution visualization system as claimed. 
Gabilondo shows it is known to provide a laser system having a visualization system (100) that receives laser processing parameters (para 0091) associated with a  laser movement by a scanning mirror wherein the system determines laser energy distribution (para 0034) at a plurality of locations within the laser movement based at least in part on the received laser processing parameters, and display a visual representation (Figure 9; para 0253-0264) of the laser pattern including a laser energy distribution (para 0031-0032) wherein the system allows the user to carry out trial and error simulations (0126).
In view of Gabilondo, it would have been obvious to one of ordinary skill in the art to adapt Grapov with a laser energy distribution visualization system as taught by Gabilondo so that the desired laser application including a welding application can be displayed in a visual representation including the laser energy distributions/effects on a workpiece which would predictably enable the user to make any laser parameter adjustments necessary to effectively and predictably perform the desired laser welding operations. 
With respect to claim 21, Grapov further shows the fiber laser including an Ytterbium fiber laser (para 0036).
With respect to claim 22, Grapov further shows the control system that is configured to provide a wobble pattern (para 0034 and 0039).
With respect to claim 23, Grapov further shows the control system to make a laser power adjustment in response to a movement/position of the laser beam (para 0048).
With respect to claim 24, Grapov further shows the movable mirror is configured to move within a limited field of view including a scan angle of about 1-2° (para 0034).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761